Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  12/13/2019 and 08/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the RCE filed on 06/14/2021. Claims 1, 2, 4, 5, 10-13, 15 and 17 have been amended. So, Claims 1-6, 10-13 and 15-18 are pending.
Response to Arguments 
The applicants’ arguments, filed on 05/14/2021 and 05/17/2021, with respect to “Apparatus and method for sharing radio frequency path in wireless communication system” have been considered but they are not persuasive. The herein cited features(s) are newly added to previously rejected claims and the arguments are directed to newly added features which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 4-6, 10-11, 13 and 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160119846, henceforth “Chou”)  and in view of Kadous et al. (US 20160088625, henceforth “Kadous”).
Examiner’s note: in what follows, references are drawn to Chou unless otherwise mentioned.
Regarding claim 1, Chou teaches a base station in a wireless communication system, the base station (FIG. 3 is a block diagram of the BS 210. FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236, a memory module 235 selectively configured according to an actual situation, and one or a plurality of antenna units 232, see [0036].) comprising:  
a first processor configured to process a signal for performing communication based on a first radio access technology (RAT) (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the cellular network module 236_3 is a LTE chip which would support LTE-U. That means the cellular network module 236_3 would convert a digital message into a format that is compatible with LTE-U protocol. In the embodiments of the present disclosure, the cellular network module 236_3 would be a LTE-U cell if the cellular network module 236_3 is turned on by the processing module 236_6. The cellular network module 236_3 may further support at least one or a combination of other cellular Radio Access Technology (RAT) such as Global System for Mobile (GSM), Wideband Code Division Multiple Access (WCDMA), Code Division Multiple Access (CDMA) 2000, LTE, and etc., see ; 
a second processor configured to process a signal for performing communication based on a second radio access technology (RAT) (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the wireless local network module 236_5 is a Wi-Fi chip which would support 802.11ac. That means the wireless local network module 236_5 would convert a digital message into a format that is compatible with 802.11 ac protocol. In the embodiments of present disclosure, the wireless local network module 236_5 would be a Wi-Fi AP if the wireless local network module 236_5 is turned on by the processing module 236_6. The wireless local network module 236_5 may further support at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040]. So, the wireless local network module 236_5 performs the function of  a second processor to process a signal for performing communication based on a second radio access technology.);
a first radio frequency (RF) path, and a second radio frequency (RF) path, shared by the first processor and the second processor (FIG. 3, the BS 210 at least includes  a transmitting module 211, a receiving module 213, an analog-to-digital (A/D)/digital-to-analog (D/A) converter 214, a processing module 216, optionally a memory module 215, and one or more antenna units 212. The transmitting module 211 transmits downlink signals wirelessly, and the receiving module 213 receives uplink signals wirelessly, see [0033]. FIG. 4, the processor module 236 contains the cellular network module 236_3  and the wireless local network module 236_5. The cellular network module 236_3  and the wireless local network module 236_5 use the radio frequency (RF) path for transmitting (transmitting module 231) and receiving (receiving module 233) through the same converter (A/D and D/A converter module 234), see [0036].  So, a first radio frequency (RF) path, and a second radio frequency (RF) path, shared by the first processor (the cellular network module 236_3 ) and the second processor (the wireless local network module 236_5.); and
a controller ( FIG. 3 the module 216 or FIG. 4 the module 236.),
wherein the first processor is configured to transmit a signal based on the first RF path when performing communication in a licensed band (FIG. 1 represents licensed spectrum and unlicensed spectrum were aggregated to provide transmission to the user equipment (UE). The licensed spectrum will serve as primary component carrier (PCC) whereas mobility management, Radio Resource Control (RRC) signaling, and scheduling results would be transmitted over that carrier., see [0006]. FIG. 4, the cellular network module 236_3 would be a LTE-U cell if the cellular network module 236_3 is turned on by the processing module 236_6, see [0035]-[0039]. For the communication mode 4, when the traffic loading indication is high and interference temperature is not low, the processing module 236 may turn on the cellular network module 236_3 with the LBT module 236_7 and the IM module 236_9 to provide LTE-U feature and turn off the wireless local network module 236_5, see [0063]. This technique is used to configure the cellular network module 236_3 to transmit a signal based on the first RF path when performing communication in a licensed band.),
wherein the first processor is configured to transmit a signal based on the second RF path when (The unlicensed spectrum serves as secondary component carrier (SCC) whereas the carrier would be used for transmitting some particular data, see [0006]. The cellular network module 236_3 is a LTE chip which would 
wherein the second processor is configured to transmit a signal based on the second RF path when performing communication in the unlicensed band (The signal command indicates an operating mode of using a cellular network and a wireless local network, and transmitting and receiving on an unlicensed spectrum using the cellular network or the wireless local network according to the signal command in response to receiving the signal command, see [0010]. FIG. 4, the wireless local network module 236_5 may be a Wi_Fi chip which would support 802.11ac, see [0040]. For the communication mode 2, when the traffic loading indication is medium and interference indication is not too high, the processing module 236 may turn on the wireless local network module 236_5 such as Wi-Fi chip and turn off the cellular network module 236_3 such as LTE chip, see [0057]. This technique is used to configure the wireless local network module 236_5 to transmit a signal based on the second RF path when performing communication in the unlicensed band.),
 wherein the controller is configured to perform a control to connect the second processor to a transmission front end of the second RF path when a period for transmitting a probe signal for the second RAT arrives (FIG. 4 the processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 (equivalent to second processing module) shall be turn ON or OFF. The processing module 236 turns on the wireless local network module 236_5 to connect to the transmitting module 231, see [0036]-[0043]. FIG. 8 illustrates a switching the communication modes. In step S801, eNB 810 decides to switch from the communication mode 1 to the communication mode 2. The CLW 830 , and 
wherein the controller is configured to perform a control to connect both the first processor and the second processor to a reception front end of the second RF path in order to (FIG. 4, the LBT module 236_7 would perform a contention-based mechanism. The cellular network module 236_3 supports LTE-U and the wireless local network module 236_5 supports 802.11ac. The cellular network module 236_3 and the wireless local network module 236_5 is connected to the antennas through the receiving module 233 and converter 234. The processing module 236 decides the ON/OFF of the cellular network module 236_3 and the wireless local network module 236_5, see [0039]-[0043]. The processing module 236 may turn on the cellular network module 236_3 and the wireless local network module 236_5 together. The processing module 236 may contend on the unlicensed spectrum using the wireless local network, and transmit and receive on the unlicensed spectrum using the cellular network after granting resource of the unlicensed spectrum., see [0066]. The cellular network module 236_3 and the wireless local network module 236_5 are equivalent to the first processing unit and the second processing unit. This technique is used by the processing module 236  to turn on both the first processing unit and 
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1) the first processor is configured to transmit a signal based on the second RF path when performing communication in an unlicensed band, (2) the controller is configured to perform a control to connect both the first processor and the second processor to a reception front end of the second RF path in order to perform sensing for the first RAT while scanning a response to the probe signal.
 However, Kadous discloses the missing/crossed limitations comprising: (1) the first processor is configured to transmit a signal based on the second RF path when performing communication in an unlicensed band (FIG. 1B, network entity 120 includes a memory 45, one or more processors 21 and a transceiver 61, memory 45, one or more processors 21 and a transceiver 61. Furthermore, memory 45, one or more processors 21 and a transceiver 61 may operate the same and/or similar components including, but not limited to a 1st RAT radio 161 with modem 166, a 2nd RAT radio 171 with modem 176, and antennas 65. Moreover, memory 45, one or more processors 21 and the transceiver 61 may communicate internally via a bus 12. Furthermore, memory 45, one or more processors 21 and the transceiver 61 communicating internally via a bus 12 may be configured to perform frequency scanning over the unlicensed spectrum for the WWAN using one or more structured channel rasters, see [0034]. FIG. 1B, the network entity 120 may include a channel raster component 135 having an identifying component 136 and a scanning component 137. The identifying component 136 may include means for identifying a first channel raster 138 determined from a set of carrier frequencies 141. The first channel raster 138 may be used over an unlicensed spectrum for WWAN support component 142 used to support channel raster operations and/or functions associated with WWAN supported by the network entity 120, and the first channel raster 138 may be aligned with a second channel raster 139 (see e.g., Wi-Fi channel raster in FIG. 4) being used over the unlicensed spectrum for a WLAN (e.g., Wi-Fi network). The first channel raster 138 may correspond to a first channel raster pattern for WWAN 142 using carrier aggregation (see e.g., LTE in unlicensed spectrum using CA Pattern 1 408 in FIG. 4). In another aspect, the first channel raster 138 may correspond to a first channel raster pattern for WWAN 142 using carrier aggregation. Further, a third channel raster 140 may be determined from the set of carrier frequencies 141 and used over the unlicensed spectrum for the WWAN 142 supported by the network entity 120, and the third channel raster 140 may correspond to a second channel raster pattern for WWAN 142 using carrier aggregation (see e.g., LTE in unlicensed spectrum using CA Pattern 2 412 in FIG. 4) that is different from the first channel raster pattern. In some aspects, the first channel raster pattern may be offset from the second channel raster pattern. The various channel rasters described herein for use in LTE over unlicensed spectrum may be referred to as structured channel rasters, see [0040]. This technique is used to configure the first processor or the first channel raster 138 to transmit a signal based on the second RF path when performing communication in an unlicensed band.), (2) the controller is configured to perform a control to connect both the first processor and the second processor to a reception front end of the second RF path in order to perform sensing for the first RAT while scanning a response to the probe signal (FIG. 3 is flow diagrams illustrating a method of frequency scanning over the unlicensed spectrum in a network entity. At block 310, method 300 includes identifying a first channel raster determined from a set of carrier frequencies, where the first channel raster is used over an unlicensed spectrum for a WWAN supported by a network entity and is aligned with a second channel raster used over the unlicensed spectrum for a WLAN. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or a identifying component 136 to identify a first channel raster 138 determined from a set of carrier frequencies 141, where the first channel raster 138 is used over an unlicensed spectrum for a WWAN 142 supported by a network entity 120 and is aligned with a second channel raster 139 used over the unlicensed spectrum for a WLAN. In an aspect, at block 320, method 300 includes performing frequency scanning over the unlicensed spectrum for the WWAN using the first channel raster. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or scanning component 137 to perform frequency scanning over the unlicensed spectrum for the WWAN 142 using the first channel raster 138, see [0048]-[0049]. FIG. 5 shows a diagram 500 that illustrates certain aspects a Carrier Sensing and Adaptive Transmission (CSAT) communication scheme for cycling cellular operation in accordance with a long-term TDM communication pattern. CSAT may be selectively enabled on one or more SCells (e.g., network entity 120 of FIG. 1A/1B) as appropriate to facilitate co-existence in unlicensed spectrum, even when a clean channel free of competing RAT operation is not available. In particular, in the event that no clean channel is available, CSAT is used to apply adaptive TDM transmission to LTE in the unlicensed spectrum small cells, based on long-term carrier sensing of co-channel Wi-Fi activities. CSAT ensures that even in very dense deployments, LTE in unlicensed spectrum network entities can share the channel fairly with the neighboring WiFi network entities, see [0051]. This technique is sued to configure the controller to perform a control to connect both the first processor or first channel raster and, the second processor or second channel raster to a reception front end of the second RF path in order to perform sensing for the first RAT while scanning a response to the probe signal.). 

Regarding claim 11, Chou teaches a method for operating a base station (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 may at least include (but is not limited to) a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236, a memory module 235 selectively configured according to an actual situation, and one or a plurality of antenna units 232, see [0036].) in a wireless communication system (FIG. 2), the method comprising:
transmitting, via a first radio frequency (RF) path, a signal which is generated using a first processor and used for performing communication based on a first radio access technology (RAT) on a licensed band (FIG. 1 represents licensed spectrum and unlicensed spectrum were aggregated to provide transmission to the user equipment (UE). The licensed spectrum will serve as primary component carrier (PCC) whereas mobility management, Radio Resource Control (RRC) signaling, and scheduling results would be transmitted over that carrier., see [0006]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the cellular network module 236_3 is a LTE chip which would support LTE-U. In the embodiments of the present disclosure, the cellular network module 236_3 would be a LTE-U cell if the cellular network module 236_3 is turned on by the processing module 236_6. The cellular network module 236_3 may further support at least one or a combination of other cellular Radio Access Technology (RAT) such as Global System for Mobile (GSM), the processing module 236 may turn on the cellular network module 236_3 with the LBT module 236_7 and the IM module 236_9 to provide LTE-U feature and turn off the wireless local network module 236_5, see [0063]. This technique is used for transmitting, via a first radio frequency (RF) path, a signal which is generated using a first processor or the cellular network module 236_3 and used for performing communication based on a first radio access technology (RAT) on a licensed band.); 
transmitting, via a second radio frequency (RF) path, a signal which is generated using the first processor and used for performing communication based on the first RAT  (The unlicensed spectrum serves as secondary component carrier (SCC) whereas the carrier would be used for transmitting some particular data, see [0006]. The cellular network module 236_3 may a LTE chip which would support LTE-U. That means the cellular network module 236_3 would convert a digital message into a format that is compatible with LTE-U protocol, see [0039]. The missing/crossed out limitations will be discussed in view of Kadous.); 
transmitting, via the second RF path, a signal which is generated using a second processor and used for performing communication based on a second radio access technology (RAT) on the unlicensed band (The signal command indicates an operating mode of using a cellular network and a wireless local network, and transmitting and receiving on an unlicensed spectrum using the cellular network or the wireless local network according to the signal command in response to receiving the signal command, see [0010]. FIG. 4, the wireless local network module 236_5 may be a Wi_Fi chip which would support 802.11ac, see [0040]. the processing module 236 may turn on the wireless local network module 236_5 such as Wi-Fi chip and turn off the cellular network module 236_3 such as LTE chip, see [0057]. This technique is used for transmitting, via the second RF path, a signal which is generated using a second processor and used for performing communication based on a second radio access technology (RAT) on the unlicensed band.); 
performing a control to connect the second processor to a transmission front end of the second RF path when a period for transmitting a probe signal for the second RAT arrives (FIG. 4 the processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 (equivalent to second processing module) shall be turn ON or OFF. The processing module 236 turns on the wireless local network module 236_5 to connect to the transmitting module 231, see [0036]-[0043]. FIG. 8 illustrates a switching the communication modes. In step S801, eNB 810 decides to switch from the communication mode 1 to the communication mode 2. The CLW 830 receives a power on command to turn a Wi-Fi chip (the wireless local network module 236_5), and the CLW 830 would be treated as a Wi-Fi AP 835 (S803). The eNB 810 transmits RAN assist information (S805). Then, the Wi-Fi AP 835 sends a Beacon signal for the UE 850 to perform Received Signal Strength Indication (RSSI) measurement (S807), see [0070]. The beacon signal acts as a probe signal. This technique is used by the processing module for performing a control to connect the wireless local network module 236_5  to a transmission front end of the RF path when a period for transmitting a probe signal for the second RAT arrives.); and 
performing a control to connect both the first processor and the second processor to a reception front end of the second RF path in order to perform sensing for the first RAT and (FIG. 4, the LBT module 236_7 would perform a contention-based mechanism. The cellular network module 236_3 supports LTE-U and the wireless local network module 236_5 supports 802.11ac. The cellular network module 236_3 and the wireless local network module 236_5 is connected to the antennas through the receiving module 233 and converter 234. The processing module 236 decides the ON/OFF of the cellular network module 236_3 and the wireless local network module 236_5, see [0039]-[0043]. The processing module 236 may turn on the cellular network module 236_3 and the wireless local network module 236_5 together. The processing module 236 may contend on the unlicensed spectrum using the wireless local network, and transmit and receive on the unlicensed spectrum using the cellular network after granting resource of the unlicensed spectrum., see [0066]. The cellular network module 236_3 and the wireless local network module 236_5 are equivalent to the first processing unit and the second processing unit. This technique is used for performing a control to connect both the first processor and the second processor to a reception front end of the second RF path in order to perform sensing for the first RAT. The missing/crossed out limitations will be discussed in view of Kadous.).
 As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1) transmitting, via a second radio frequency (RF) path, a signal which is generated using the first processor and used for performing communication based on the first RAT on an unlicensed band, (2) performing a control to connect both the first processor and the second processor to a reception front end of the second RF path in order to perform sensing for the first RAT and to scan a response to the probe signal after transmitting the probe signal.
 However, Kadous discloses the missing/crossed limitations comprising: (1) transmitting, via a second radio frequency (RF) path, a signal which is generated using the first processor and on an unlicensed band (FIG. 1B, network entity 120 includes a memory 45, one or more processors 21 and a transceiver 61, memory 45, one or more processors 21 and a transceiver 61. Furthermore, memory 45, one or more processors 21 and a transceiver 61 may operate the same and/or similar components including, but not limited to a 1st RAT radio 161 with modem 166, a 2nd RAT radio 171 with modem 176, and antennas 65. Moreover, memory 45, one or more processors 21 and the transceiver 61 may communicate internally via a bus 12. Furthermore, memory 45, one or more processors 21 and the transceiver 61 communicating internally via a bus 12 may be configured to perform frequency scanning over the unlicensed spectrum for the WWAN using one or more structured channel rasters, see [0034]. FIG. 1B, the network entity 120 may include a channel raster component 135 having an identifying component 136 and a scanning component 137. For example, identifying component 136 may include means for identifying a first channel raster 138 determined from a set of carrier frequencies 141. The first channel raster 138 may be used over an unlicensed spectrum for WWAN support component 142 used to support channel raster operations and/or functions associated with WWAN supported by the network entity 120, and the first channel raster 138 may be aligned with a second channel raster 139 (see e.g., Wi-Fi channel raster in FIG. 4) being used over the unlicensed spectrum for a WLAN (e.g., Wi-Fi network). The first channel raster 138 may correspond to a first channel raster pattern for WWAN 142 using carrier aggregation (see e.g., LTE in unlicensed spectrum using CA Pattern 1 408 in FIG. 4). In another aspect, the first channel raster 138 may correspond to a first channel raster pattern for WWAN 142 using carrier aggregation. Further, a third channel raster 140 may be determined from the set of carrier frequencies 141 and used over the unlicensed spectrum for the WWAN 142 supported by the network entity 120, and the third channel raster 140 may channel rasters described herein for use in LTE over unlicensed spectrum may be referred to as structured channel rasters, see [0040]. This technique is used for transmitting, via a second radio frequency (RF) path, a signal which is generated using the first processor and used for performing communication based on the first RAT on an unlicensed band.), (2) performing a control to connect both the first processor and the second processor to a reception front end of the second RF path in order to perform sensing for the first RAT and to scan a response to the probe signal after transmitting the probe signal (FIG. 3 is flow diagrams illustrating a method of frequency scanning over the unlicensed spectrum in a network entity. At block 310, method 300 includes identifying a first channel raster determined from a set of carrier frequencies, where the first channel raster is used over an unlicensed spectrum for a WWAN supported by a network entity and is aligned with a second channel raster used over the unlicensed spectrum for a WLAN. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or a identifying component 136 to identify a first channel raster 138 determined from a set of carrier frequencies 141, where the first channel raster 138 is used over an unlicensed spectrum for a WWAN 142 supported by a network entity 120 and is aligned with a second channel raster 139 used over the unlicensed spectrum for a WLAN. In an aspect, at block 320, method 300 includes performing frequency scanning over the unlicensed spectrum for the WWAN using the first channel raster. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or scanning component 137 to perform frequency scanning over the unlicensed spectrum for the WWAN 142 using the first CSAT is used to apply adaptive TDM transmission to LTE in the unlicensed spectrum small cells, based on long-term carrier sensing of co-channel Wi-Fi activities. CSAT ensures that even in very dense deployments, LTE in unlicensed spectrum network entities can share the channel fairly with the neighboring WiFi network entities, see [0051]. This technique is used for performing a control to connect both the first processor or first channel raster and the second processor or second channel raster to a reception front end of the second RF path in order to perform sensing for the first RAT and to scan a response to the probe signal after transmitting the probe signal.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Kadous in order to make a more effective apparatus by improving overall system efficiency, see (Kadous, [0055].).
Regarding claim 4, Chou and Kadous teach all the claim limitations of claim 1 above; and Chou further teaches further comprising:  
 a controller configured to perform control to connect the first processor to the reception front end of the second RF path when a period for performing sensing with respect to the unlicensed band for the first RAT arrives (FIG. 4, the cellular network module 
Regarding claim 13, Chou and Kadous teach all the claim limitations of claim 11 above; and Chou further teaches, further comprising: 
performing controlling to connect the first processor to the reception front end of the second RF path when a period for performing sensing with respect to the unlicensed band for the first RAT arrives (FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk (LBT) operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local 
Regarding claim 5, Chou and Kadous teach all the claim limitations of claim 4 above; and Chou further teaches wherein, 
the controller is configured to control to connect the first processor to the transmission front end of the second RF path in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The IM module 236_9 would perform at least one of interference mitigating mechanisms. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF. The transmitting module 231, the receiving module 233, and the antenna units 232 may be operated at unlicensed band, see [0039]-[0043]. So, the processor is configured to perform control to connect the cellular network 
Regarding claim 17, Chou and Kadous teach all the claim limitations of claim 13 above; and Chou further teaches further comprising: 
performing controlling so as to connect the first processor to the transmission front end of the second RF path in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The IM module 236_9 would perform at least one of interference mitigating mechanisms. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF. The transmitting module 231, the receiving module 233, and the antenna units 232 may be operated at unlicensed band, see [0039]-[0043]. So, the processor is configured to perform control to connect the first processing unit to a transmission front end of the second RF path  in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied.).
Regarding claim 6, Chou and Kadous teach all the claim limitations of claim 5 above; and Chou further teaches wherein the controller is configured to configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band when the unlicensed band is not occupied (Under communication mode 3, the LTE-U will broadcast reference signal upon the unlicensed spectrum. In this mode 3, the processing module 236 turns on the cellular network module 236_3 with the LBT module 236_7 to provide LTE-U feature. The LBT module 236_7  evaluates the availability of the unlicensed spectrum. If the UE 250 detects strong Reference signal receive quality (RSRQ)/Reference signal receiving quality (RSRQ), the BS 210 could activate the LTE-U Component Carrier (CC) for that corresponding UE 250. From UE 250 point of view, it is served by the BS 210 and the wireless entity 230 through carrier aggregation (CA) mechanism where the BS 210 acts as primary CC to provide control signaling and wireless entity 230 acts as secondary CC to provide data, see [0060]-[0061]. So, the controller is configured to configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band when the unlicensed band is not occupied.).
 Regarding claim 18, Chou and Kadous teach all the claim limitations of claim 17 above; and Chou further teaches further comprising: configuring a secondary cell for a carrier aggregation (CA) operation in the unlicensed band when the unlicensed band is not occupied (Under communication mode 3, the LTE-U will broadcast reference signal upon the unlicensed spectrum. In this mode 3, the processing module 236 turns on the cellular network module 236_3 with the LBT module 236_7 to provide LTE-U feature. The LBT module 236_7  evaluates the availability of the unlicensed spectrum. If the UE 250 detects strong Reference signal receive quality (RSRQ)/Reference signal receiving quality (RSRQ), the BS 210 could activate the LTE-U Component Carrier (CC) for that corresponding UE 250. From UE 250 point of view, it is served by the BS 210 and the wireless entity 230 through carrier aggregation (CA) mechanism where the BS 210 acts as primary CC to provide control signaling and wireless entity 
 Regarding claim 10, Chou and Kadous teach all the claim limitations of claim 1 above; and Chou further teaches wherein the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236, a memory module 235 selectively configured according to an actual situation, and one or a plurality of antenna units 232. The processing module 236 of the wireless entity 230 further includes but is not limited to a backhaul module 236_1, a cellular network module 236_3, a wireless local network module 236_5, Listen-before-Talk (LBT) module 236_7, and an interference mitigating (IM) module 236_9. The cellular network module 236_3 supports LTE-U. The LBT module 236_7 perform a contention-based mechanism such as listen before talk operating procedure, see [0036]-[0041]. The cellular network module 236_3 uses the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm, see [0040].) and 
wherein the second RAT is a wireless local area network (The wireless local network module 236_5 supports 802.11ac which is equivalent to the second RAT. The wireless local network module 236_5 further supports at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040].).
Regarding claim 15, Chou and Kadous teach all the claim limitations of claim 11 above; and Chou further teaches wherein the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236, a memory module 235 selectively configured according to an actual situation, and one or a plurality of antenna units 232. The processing module 236 of the wireless entity 230 further includes but is not limited to a backhaul module 236_1, a cellular network module 236_3, a wireless local network module 236_5, Listen-before-Talk (LBT) module 236_7, and an interference mitigating (IM) module 236_9. The cellular network module 236_3 supports LTE-U. The LBT module 236_7 perform a contention-based mechanism such as listen before talk operating procedure, see [0036]-[0041]. The cellular network module 236_3 uses the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm, see [0040].), 
and wherein the second RAT is a wireless local area network (The wireless local network module 236_5 supports 802.11ac which is equivalent to the second RAT. The wireless local network module 236_5 further supports at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040].).
Claims 2, 3, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160119846, henceforth “Chou”)  in view of Kadous et al. (US 20160088625, henceforth “Kadous”) and further in view of  Lei et al. (US 20160248555 henceforth “Lei”).
Regarding claim 2, Chou and Kadous teach all the claim limitations of claim 1 above; and Chou further teaches further comprising: 
(FIG. 4 shows the cellular network module 236_3 and the wireless local network module 236_5. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  at least one selecting circuitry configured to determine a connection state between the RF path and at least one of the first processing unit and the second processing unit. However, Lei discloses the missing/crossed limitations comprising: (1) at least one selecting circuitry configured to determine a connection state between the RF path and at least one of the first processing unit and the second processing unit (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. Wireless communications device 1105 also includes a processor. The wireless communications manager 1120 is configured to manage aspects of communications, see [0105]-[108]. The wireless communications manager 1120 is equivalent to the selecting circuitry for determining a connection state between the RF path and at least one of the first processing unit and the second processing unit.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order 
Regarding claim 12, Chou and Kadous teach all the claim limitations of claim 11 above; and Chou further teaches further comprising:
 determining a connection state between the second RF path and at least one of the first processor and the second processor by controlling at least (FIG. 4 shows the cellular network module 236_3 and the wireless local network module 236_5. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034].The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1) determining a connection state between the RE path and at least one of the first processing unit and the second processing unit by controlling at least one selecting circuitry. However, Lei discloses the missing/crossed limitations comprising: (1) determining a connection state between the RE path and at least one of the first processing unit and the second processing unit by controlling at least one selecting circuitry (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. Wireless communications device 1105 also includes a processor. The wireless communications manager 1120 is configured to manage aspects of communications, see [0105]-[108]. The wireless communications manager 1120 is equivalent to the selecting circuitry for determining a 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
 Regarding claim 3, Chou, Kadous and Lei teach all the claim limitations of claim 2 above; and Chou further teaches wherein the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236 and other modules. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch. However, Lei discloses the missing/crossed limitations comprising: (1) the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. The wireless communications manager 1120 of the wireless communications device 1105 include one or both of a superposition coding preamble manager 1130 or a superposition coding preamble interpreter 1140, see [0105]-[0108]. FIG. 12 shows a block diagram 1200 of a superposition coding preamble manager 1130-a. The superposition coding preamble manager 1130-a includes a first RAT preamble generator 1210, a second RAT signature generator 1220, and a superposition coder 1230. The superposition coder 1230 generates a preamble signal 1231 comprising a superposition of the first set of symbols 1211 and the second set of symbols 1221, see [0109]-[0112]. The superposition coding preamble manager performs the function of a combiner. FIG. 14 shows a block diagram 1400 of a superposition coding preamble interpreter 1140-a. The superposition coding preamble interpreter 1140-a may include a first RAT symbol interpreter 1410, a second RAT symbol interpreter 1420, and a RAT determiner 1430, see [0124]-[0127].  FIG. 15 shows a block diagram 1500 of a superposition coding preamble interpreter 1140-b, see [0128]-[0131]. The superposition coding preamble interpreter performs the function of a divider.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Regarding claim 16, Chou and Kadous teach all the claim limitations of claim 12 above; and Chou further teaches, wherein the at least one selection circuit comprises a reception selection circuit and a transmission selection circuit,  (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236 and other modules. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch. However, Lei discloses the missing/crossed limitations comprising: (1) the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. The wireless communications manager 1120 of the wireless communications device 1105 include one or both of a superposition coding preamble manager 1130 or a superposition coding preamble interpreter 1140, see [0105]-[0108]. FIG. 12 shows a block diagram 1200 of a superposition coding preamble manager 1130-a. The superposition coding preamble manager 1130-a includes a first RAT preamble generator 1210, a second RAT signature generator 1220, and a superposition coder 1230. The superposition coder 1230 generates a preamble signal 1231 comprising a superposition of the first set of symbols 1211 and 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/JAE Y LEE/Primary Examiner, Art Unit 2466